DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 recites the limitation "the codebook" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10, 11, 15-18, 20, 21, 24, 25, and 28, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaudhuri et al. (US Publication No. 20180145855).

As to claims 1, 10, 11, 20, 21, 24, 25, and 28, Chaudhuri teaches a method for wireless communication (fig. 1), comprising: at a first base station, estimating a dynamic coverage area of a set of all possible user equipments (UEs) to be serviced by the first base station (fig. 1, pp0046, The SON submodule 509 performs various functions to (re)organize the eNB in a dynamically changing network topology… and cell coverage optimization, and pp0097); selecting at least one transmission metric comprising a codebook, in response to a change in the coverage area (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook); and discovering at least one new UE in an intended coverage area corresponding to the codebook (fig. 1, fig. 6, pp0080, pp0073, identifies any admission of new UE into the network coverage area and assign codeword from a codebook).  
As to claims 5 and 15, Chaudhuri teaches wherein selecting the at least one transmission metric is based on determining a subset of the set of all possible UEs to be serviced by the first base station (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area, the BS determines and assigns appropriate available codewords from a codebook).  
As to claims 6 and 16, Chaudhuri teaches further comprising: determining the subset of the set of all possible UEs based on a priority parameter (fig. 6, #601, creating plurality of UE groups within a network coverage area based on received signal power). 
As to claims 7and 17, Chaudhuri teaches comprising: dynamically loading the codebook to memory (fig. 1, fig. 6, assigning codeword from a codebook and pp0005, store codeword from codebook).  
As to claims 8 and 18, Chaudhuri teaches wherein selecting the at least one transmission metric is a function of at least one parameter selected from the group consisting of antenna dimensions of the first base station, the intended coverage area, and a metric capturing a performance of the codebook (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 12, 22, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Jha et al. (US Publication No. 20150271686).

As to claims 2, 12, 22, and 26, Chaudhuri teaches the limitations of the independent claims as discussed above. Chaudhuri further teaches wherein estimating the dynamic coverage area further comprises: determining a use-case of the set of all possible user equipments to be serviced by the base station (fig. 1, fig. 6, pp0053, pp0074, pp0085, due to UEs mobility i.e. UEs entry and/or exit of the network coverage area [change in the coverage area], the BS determines and assigns appropriate available codewords from a codebook). However fails to explicitly teach hard-coding a metric corresponding to the use case.  
In an analogous field of endeavor, Jha teaches hard-coding a metric corresponding to the use case (fig. 1, pp0025, pp0030, enhancing coverage levels in in response to occurrence such as predetermined time invervals, which is hardcoded in the coverage constrained UEs). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Jha to achieve the goal of efficiently and reliably providing special coverage enhancement to provide sufficient coverage in a communication system (Jha, pp0005).

Claim 3, 4, 13, 14, 23, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Ray et al. (US Patent No. 9456427).

As to claims 3, 13, 23, and 27, Chaudhuri teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein estimating the dynamic coverage area is based on signaling received from at least a second base station capable of establishing communication with a subset of the set of all possible UEs to be serviced by the first base station.  
In an analogous field of endeavor, Ray teaches wherein estimating the dynamic coverage area is based on signaling received from at least a second base station (fig. 2, #218, col. 6, lines 45-56, communication from 220 via a different cell tower, and col. 7, lines 10-15, controls handovers from one BTS to another BTS.) capable of establishing communication with a subset of the set of all possible UEs to be serviced by the first base station (fig. 2, #218, col. 6, lines 45-56, communication from 220 via a different cell tower). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Ray to achieve the goal of efficiently and reliably improving and enhancing packet transmission quality in network coverage area of a communication system (Ray, col. 1, lines 22-31). 
As to claims 4 and 14, Chaudhuri teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the estimating is based on at least one of handover statistics or link loss statistics due to blockage.  
In an analogous field of endeavor, Ray teaches wherein the estimating is based on at least one of handover statistics or link loss statistics due to blockage (fig. 2, col. 4, lines 13-16, controlling coverage area based on factors such as packet loss, SINR, dropped calls, etc.). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Ray to achieve the goal of efficiently and reliably improving and enhancing packet transmission quality in network coverage area of a communication system (Ray, col. 1, lines 22-31).

Claim 9 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al. (US Publication No. 20180145855) in view of Aust (US Publication No. 20170093470).

As to claims 9 and 19, Chaudhuri teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the metric capturing the performance of the codebook is at least one of a mean array gain, a worst-case array gain, or a certain percentile in the distribution function of the array gain over the coverage area.  
In an analogous field of endeavor, Aust teaches wherein the metric capturing the performance of the codebook is at least one of a mean array gain, a worst-case array gain, or a certain percentile in the distribution function of the array gain over the coverage area (pp0046, Improvement of the bit error performance (BER) leads to expansion of the coverage area.  FIG. 6 and FIG. 7 show the simulation results on transmission power vs distance (Tx-Rx) for different coding gains, and pp0049, pp0050). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chaudhuri with the teachings of Aust to achieve the goal of efficiently and reliably improving performance and expansion of the coverage area in a communication system (Aust, pp0018, pp0063). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645